DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-20 appears herein.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite the limitation "the computing system" in the fourteenth and thirteenth lines of the claims respectively.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the term “the computing system” is interpreted as “a computing system.” Claims 4-14 and 16-20 are rejected due to their respective dependencies on claims 5 and 15.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-8, 10, 13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vilims (US 2019/0046257 A1) in view of Hoey et al. (hereinafter “Hoey”) (US 6,409,722 B1) in view of Ladtkow et al. (hereinafter “Ladtkow”) (US 2014/0046316 A1) in view of Swanson et al. (hereinafter “Swanson”) (US 5,961,513).
Regarding claim 5, Vilims teaches 
one or more processors; (Fig 1, Char 10: processor) and 
a non-transitory computer readable medium (Claim 1: the processor includes a memory) storing a plurality of instructions, (Claim 1: programmable instructions including at least one mathematical relationship for visually modeling a size and shape of a selected lesion pattern; The programable instructions would be stored in the memory at least temporarily so that the at least one mathematical relationship can be used by the ablation system) which when executed, cause the one or more processors to: 
receive, by the one or more processors, user input indicating a target lesion size in tissue (Claim 1: The programmable instructions include at least one mathematical relationship for visually modeling a size and shape of a selected lesion pattern.) and a target tissue temperature to be maintained during ablation; (Page 4, Par. [0049]: A practitioner may also select the size of the lesion by choosing temperature and duration parameters)
at least one pre-determined relation between lesion size and ablative energy (Claim 1: Said at least one mathematical relationship for modelling a size and shape of a selected lesion pattern comprises variables including an amount of energy supplied through the RF probe and the duration of energy application) stored in a memory accessible by the computing system. (Claim 1: The computer processor includes a memory and programmable instructions including the at least one mathematical relationship; The programmable instructions would be stored in the memory)
control an ablation probe to apply the amount of ablative energy by the at least one electrode for the inputted lesion size and inputted target tissue temperature based solely on the pre-determined relationship between lesion size and tissue temperature stored in the memory accessible by the computing system. (Pages 4-5, Par. [0049]-[0053]: The ablation procedure is performed using the input parameters (at least lesion size, duration of energy application, and temperature) used to create the model of predicted lesion shape/size)
Vilim, as applied to claim 5 above, is silent regarding the amount of ablative energy in the at least one pre-determined relation being an amount of ablative energy required to maintain a constant tissue temperature during ablation; the at least one pre-determined relation being used by the processor to determine an amount of ablative energy required to be applied to the tissue by at least one electrode for achieving the target lesion size at the target tissue temperature; the pre-determined relation being one of a plurality of pre-determined relations between lesion size and ablative energy required to maintain tissue temperature corresponding to a plurality of tissue temperatures, the plurality of pre-determined relations being derived from at least one of a model or through calibration.
Hoey, in a similar field of endeavor, teaches an ablation system configured to determine an RF power level required to maintain a desired tissue temperature for the creation of a lesion of a target lesion size. (Col. 28, Lines 29-36)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Vilim, as applied to claim 5 above, to incorporate the determination of an RF power level required to maintain a desired tissue temperature to ensure the creation of a lesion of a particular size of Hoey, and configure the amount of ablative energy in the at least one pre-determined relation of Hoey to be an amount of ablative energy required to maintain a constant tissue temperature during ablation. Doing so would minimize the risk of the temperature input by the user of Vilim (Page 4, Par. [0049]) being exceeded during ablation, allowing for a safer procedure.
In this combination, the processor (10) of Hoey would be configured to use the at least one pre-determined relation to determine an amount of ablative energy required to be applied to the tissue by at least one electrode for achieving the target lesion size at the target tissue temperature.
The combination of Vilim/Hoey, as applied to claim 5 above, is silent regarding the pre-determined relation being one of a plurality of pre-determined relations between lesion size and ablative energy required to maintain tissue temperature corresponding to a plurality of tissue temperatures, the plurality of pre-determined relations being derived from at least one of a model or through calibration.
Ladtkow, in a similar field of endeavor, teaches storing a plurality of predetermined relations between tissue temperature and ablation sizes/configurations in a look-up table. (Page 6, Par. [0108])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Vilim/Hoey, as applied to claim 5 above, to incorporate the teachings of Vilim, and configure the at least one mathematical relationship of Vilim to be one of a plurality of mathematical relationships stored in a look-up table in memory of Vilim. Doing so would allow for mathematical relationships to be stored and used for the separate selectable lesion patterns/shapes, allowing for a more precise ablation procedure as each selectable lesion pattern/shape can have its own mathematical relationship.
The combination of Vilim/Hoey/Ladtkow, as applied to claim 5 above, is silent regarding the plurality of pre-determined relations being derived from at least one of a model or through calibration.
Swanson, in a similar field of endeavor, teaches determining relationships among ablation parameters comprising temperature, ablation power level, and lesion depth (Col. 26, Lines 13-18) via computer modelling. (Col. 27, Lines 31-37)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known method to determine/create the mathematical relationships of the Vilim/Hoey/Ladtkow, including computer modelling as described in Swanson. Doing so would be a simple substitution of one relationship derivation method for another for the predictable result of determining creating mathematical relationships including at least lesion size, an amount of energy applied, duration of energy application, and maintained tissue temperature.
Regarding method claim 1, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 5, since operation of the prior art relied on to reject apparatus claim 5 would naturally result in the step of method claim 1 being satisfied.
Regarding claim 15, Vilims teaches a computer program product (Fig. 1: The system of Fig. 1 is a computer program product at least in that it is a “product” which would utilize some form of computer program/code to function.) comprising computer-readable program code (Claim 1: programmable instructions) to be executed by one or more processors (Fig 1, Char 10: processor) when retrieved from a non-transitory computer-readable medium, (Claim 1: the processor includes a memory) the program code including instructions to: 
receive a user input indicating a target lesion size in tissue (Claim 1: The programmable instructions include at least one mathematical relationship for visually modeling a size and shape of a selected lesion pattern.) and a target tissue temperature to be maintained during ablation; (Page 4, Par. [0049]: A practitioner may also select the size of the lesion by choosing temperature and duration parameters)
at least one pre-determined relation between lesion size and ablative energy (Claim 1: Said at least one mathematical relationship for modelling a size and shape of a selected lesion pattern comprises variables including an amount of energy supplied through the RF probe and the duration of energy application) stored in a memory accessible by a computing system. (Claim 1: The computer processor includes a memory and programmable instructions including the at least one mathematical relationship; The programmable instructions would be stored in the memory)
control an ablation probe to apply the amount of ablative energy by the at least one electrode for the inputted lesion size and inputted target tissue temperature based solely on the pre-determined relationship between lesion size and tissue temperature stored in the memory accessible by the computing system. (Pages 4-5, Par. [0049]-[0053]: The ablation procedure is performed using the input parameters (at least lesion size, duration of energy application, and temperature) used to create the model of predicted lesion shape/size)
Vilim, as applied to claim 15 above, is silent regarding the amount of ablative energy in the at least one pre-determined relation being an amount of ablative energy required to maintain a constant tissue temperature during ablation; the at least one pre-determined relation being used by the processor to determine an amount of ablative energy required to be applied to the tissue by at least one electrode for achieving the target lesion size at the target tissue temperature; the pre-determined relation being one of a plurality of pre-determined relations between lesion size and ablative energy required to maintain tissue temperature corresponding to a plurality of tissue temperatures, the plurality of pre-determined relations being derived from at least one of a model or through calibration.
Hoey, in a similar field of endeavor, teaches an ablation system configured to determine an RF power level required to maintain a desired tissue temperature for the creation of a lesion of a target lesion size. (Col. 28, Lines 29-36)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Vilim, as applied to claim 15 above, to incorporate the determination of an RF power level required to maintain a desired tissue temperature to ensure the creation of a lesion of a particular size of Hoey, and configure the amount of ablative energy in the at least one pre-determined relation of Hoey to be an amount of ablative energy required to maintain a constant tissue temperature during ablation. Doing so would minimize the risk of the temperature input by the user of Vilim (Page 4, Par. [0049]) being exceeded during ablation, allowing for a safer procedure.
In this combination, the processor (10) of Hoey would be configured to use the at least one pre-determined relation to determine an amount of ablative energy required to be applied to the tissue by at least one electrode for achieving the target lesion size at the target tissue temperature.
The combination of Vilim/Hoey, as applied to claim 15 above, is silent regarding the pre-determined relation being one of a plurality of pre-determined relations between lesion size and ablative energy required to maintain tissue temperature corresponding to a plurality of tissue temperatures, the plurality of pre-determined relations being derived from at least one of a model or through calibration.
Ladtkow, in a similar field of endeavor, teaches storing a plurality of predetermined relations between tissue temperature and ablation sizes/configurations in a look-up table. (Page 6, Par. [0108])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Vilim/Hoey, as applied to claim 15 above, to incorporate the teachings of Vilim, and configure the at least one mathematical relationship of Vilim to be one of a plurality of mathematical relationships stored in a look-up table in memory of Vilim. Doing so would allow for mathematical relationships to be stored and used for the separate selectable lesion patterns/shapes, allowing for a more precise ablation procedure as each selectable lesion pattern/shape can have its own mathematical relationship.
The combination of Vilim/Hoey/Ladtkow, as applied to claim 15 above, is silent regarding the plurality of pre-determined relations being derived from at least one of a model or through calibration.
Swanson, in a similar field of endeavor, teaches determining relationships among ablation parameters comprising temperature, ablation power level, and lesion depth (Col. 26, Lines 13-18) via computer modelling. (Col. 27, Lines 31-37)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any known method to determine/create the mathematical relationships of the Vilim/Hoey/Ladtkow combination, as applied to claim 15 above, including computer modelling as described in Swanson. Doing so would be a simple substitution of one relationship derivation method for another for the predictable result of determining creating mathematical relationships including at least lesion size, an amount of energy applied, duration of energy application, and maintained tissue temperature.
Regarding claims 6 and 16, the combinations of Vilim/Hoey/Ladtkow/Swanson, as applied to claims 5 and 15 above respectively, teaches the selected tissue temperature comprises a temperature of an ablative electrode that applies the ablative energy. (The temperature of the electrode would be the temperature of the tissue at least at the point of contact between the electrode and tissue.)
Regarding method claim 2, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 6, since operation of the prior art relied on to reject apparatus claim 6 would naturally result in the step of method claim 2 being satisfied.
Regarding claims 7 and 17, the combinations of Vilim/Hoey/Ladtkow/Swanson, as applied to claims 5 and 15 above respectively, teaches the processor is further configured to present to a user the indicated lesion size (Page 4, Par. [0050]: After the practitioner sets the lesion pattern(s) to be created during a procedure, the computer processor facilitates a virtual image function in which the selected lesion pattern(s) are superimposed or overlaid on the image of the patient) 
The combination of Vilim/Hoey/Ladtkow/Swanson, as applied to claim 5 above, is silent regarding the processor being configured to present to a user the tissue temperature, and the determined amount of energy.
Hoey further teaches a user interface comprising a display configured to allow a user to see and adjust various electrosurgical parameters including RF power levels and temperature parameters. (Col. 12, Lines 52-65)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Vilim/Hoey/Ladtkow/Swanson, as applied to claim 5 above, to further incorporate the teachings of Hoey, and configure the user interface (28) of Vilim to include a display configured to allow the user to view and adjust all of the operating parameters including tissue temperature and the determined amount of energy. Doing so would provide a convenient way for the user to clearly see what each operating parameter is set to and easily make adjustments if necessary.
Regarding method claim 3, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 7, since operation of the prior art relied on to reject apparatus claim 7 would naturally result in the step of method claim 3 being satisfied.
Regarding claims 8 and 18, the combinations of Vilim/Hoey/Ladtkow/Swanson, as applied to claims 5 and 15 above respectively, teaches the pre-determined relation is stored in a lookup table. (Ladtkow: Page 6, Par. [0108] – it is implicit that this feature be present in the Vilim/Hoey/Ladtkow/Swanson combination based on the rejection to claim 5 above.)
Regarding method claim 4, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 8, since operation of the prior art relied on to reject apparatus claim 8 would naturally result in the step of method claim 4 being satisfied.
Regarding claim 13, the combination of Vilim/Hoey/Ladtkow/Swanson, as applied to claim 5 above, teaches the program instructions further cause the one or more processors to monitor the temperature of the tissue during the ablation to maintain the temperature within a predetermined tolerance range. (Hoey: Col. 28, Lines 29-55 – it is implicit that this feature be present in the Vilim/Hoey/Ladtkow/Swanson combination based on the rejection to claim 5 above.)
Regarding method claim 10, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 13, since operation of the prior art relied on to reject apparatus claim 13 would naturally result in the step of method claim 10 being satisfied.
Claims 9, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vilims (US 2019/0046257 A1) in view of Hoey (US 6,409,722 B1) in view of Ladtkow (US 2014/0046316 A1) in view of Swanson (US 5,961,513), as applied to claims 1, 5, and 15 above respectively, and further in view of Srivastava (US 2014/0276783 A1).
Regarding claims 12 and 19, the combinations of Vilims/Hoey/Ladtkow/Swanson, as applied to claims 5 and 15 above respectively, is silent regarding the program instructions further cause the one or more processors to detect a level of contact force of the at least one electrode to determine the effectivity of the at least one electrode in passing energy to the tissue.
Srivastava further teaches using pressor sensors to determine when proper contact between an electrode and a target tissue is achieved. (Page 9, Par. [0102]-[0103])
Determining whether proper contact between an electrode and tissue is achieved would also determine the effectivity of the electrode in passing energy to tissue, at least in that proper contact would result in higher efficiency than if no contact is present (lower efficiency).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combinations of Vilims/Hoey/Ladtkow/Swanson, as applied to claims 5 and 15 above respectively, to incorporate the teachings of Srivastava, and configure the program instructions further cause the one or more processors to detect a level of contact force of the at least one electrode to determine when proper contact between an electrode and a target tissue is achieved. Doing so would minimize the risk of accidentally applying energy within a patient’s body without sufficient contact between the ablative electrodes and tissue, ensuring the completeness of the lesion formation.
Regarding method claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 12, since operation of the prior art relied on to reject apparatus claim 12 would naturally result in the step of method claim 9 being satisfied. 
Claims 11, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vilims (US 2019/0046257 A1) in view of Hoey (US 6,409,722 B1) in view of Ladtkow (US 2014/0046316 A1) in view of Swanson (US 5,961,513), as applied to claim 13 above, and further in view of Edwards et al. (hereinafter “Edwards”) (US 9,844,406 B2).
Regarding claim 14, the combination of Vilims/Hoey/Ladtkow/Swanson, as applied to claim 13 above, teaches the program instructions further cause the one or more processors to adjust the level of power output to maintain the temperature within the predetermined tolerance range. (Hoey: Col. 28, Lines 29-55 – it is implicit that this feature be present in the Vilim/Hoey/Ladtkow/Swanson combination based on the rejection to claim 5 above.)
The combination of Vilims/Hoey/Ladtkow/Swanson, as applied to claim 13 above, is silent regarding the program instructions further cause the one or more processors to also adjust an irrigation flow rate to maintain the temperature within the predetermined tolerance range.
Edwards, in a similar field of endeavor, teaches an ablation system comprising a processor (Claim 17: controller) configured to control a fluid delivery device to regulate a tissue temperature. (Claim 17: a fluid delivery device including a pump for delivering fluid to the tissue to regulate temperature of the tissue, the pump controllable in response to measured tissue temperature)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Vilims/Hoey/Ladtkow/Swanson, as applied to claim 13 above, to incorporate the teachings of Edwards, and include a fluid delivery device controllable by the processor (10) of Vilims to adjust an irrigation flow rate to maintain the temperature within the predetermined tolerance range. Doing so would allow for a faster temperature control as applying a cooling fluid could reduce the temperature at a target location faster than simply reducing the applied RF power.
Regarding method claim 11, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 14, since operation of the prior art relied on to reject apparatus claim 14 would naturally result in the step of method claim 11 being satisfied.
Regarding claim 20, the combination of Vilims/Hoey/Ladtkow/Swanson, as applied to claim 15 above, teaches the program instructions further cause the one or more processors to monitor the temperature of the tissue during the ablation to maintain the temperature within a predetermined tolerance range, (Hoey: Col. 28, Lines 29-55 – it is implicit that this feature be present in the Vilim/Hoey/Ladtkow/Swanson combination based on the rejection to claim 15 above.) wherein maintaining the temperature within a predetermined tolerance range comprises adjusting the level of power output. (Hoey: Col. 28, Lines 29-55 – it is implicit that this feature be present in the Vilim/Hoey/Ladtkow/Swanson combination based on the rejection to claim 15 above.)
The combination of Vilims/Hoey/Ladtkow/Swanson, as applied to claim 15 above, is silent regarding the program instructions further cause the one or more processors to also adjust an irrigation flow rate to maintain the temperature within the predetermined tolerance range.
Edwards, in a similar field of endeavor, teaches an ablation system comprising a processor (Claim 17: controller) configured to control a fluid delivery device to regulate a tissue temperature. (Claim 17: a fluid delivery device including a pump for delivering fluid to the tissue to regulate temperature of the tissue, the pump controllable in response to measured tissue temperature)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Vilims/Hoey/Ladtkow/Swanson, as applied to claim 15 above, to incorporate the teachings of Edwards, and include a fluid delivery device controllable by the processor (10) of Vilims to adjust an irrigation flow rate to maintain the temperature within the predetermined tolerance range. Doing so would allow for a faster temperature control as applying a cooling fluid could reduce the temperature at a target location faster than simply reducing the applied RF power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.S.B./Examiner, Art Unit 3794                                            /LINDA C DVORAK/                                                                                       Supervisory Patent Examiner, Art Unit 3794